United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-3508
                                ___________

Hollis J. Larson,                       *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * District of Minnesota.
David Crist; David Corbo;               *
Pat Lais; Michael Seath; Ronald         * [UNPUBLISHED]
Schwindel; John Doe; Jeffrey            *
White; Eric Hennen; John Sofie;         *
Chris Chute; Athanasios Chronakos;      *
Jessica Serowiecki; Michael Spah;       *
Suzette Borst; Harley Nelson; Cari      *
Gerlicher; Monica Lais; T. Boone,       *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: January 22, 2009
                              Filed: January 28, 2009
                               ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.
      Minnesota inmate Hollis Larson appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action and the denial of his motion for
default judgment.2 Following careful review of the record and the briefs, see Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (grant of summary judgment
reviewed de novo); Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 856
(8th Cir. 1996) (denial of default judgment reviewed for abuse of discretion), we find
no grounds for reversal, and we affirm for the reasons stated by the district court. See
8th Cir. R. 47B. We deny Larson’s pending motions.
                        ______________________________




      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
      2
        In his notice of appeal, Larson designates for appeal various other rulings by
the district court but he does not raise any of these matters in his opening brief. See
Ahlberg v. Chrysler Corp., 481 F.3d 630, 634 (8th Cir. 2007) (points not meaningfully
argued in opening brief are deemed waived).
                                          -2-